Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art disclosed a vibration motor, comprising a housing with an accommodation space, including a cover plate, a bottom plate opposite to the cover plate, and a side for connecting the cover plate to the bottom plate; a vibration unit accommodated in the accommodation space; a fixing part fixedly assembled with the housing; an elastic assembly for elastically supporting the vibration unit, including an elastic frame, a first elastic supporting member, and a second elastic supporting member; wherein the elastic frame includes a frame body connected to the vibration unit, a first positioning portion extending from two ends of the frame body, a connecting beam extending from an end of the first positioning portion along a direction away from the cover plate, and a second positioning portion extending from an end of the connecting beam along a direction away from the vibration unit; one end of the first elastic supporting member connects to the first positioning portion of the elastic frame, another end of the first elastic supporting member connects to the bottom plate; one end of the second elastic supporting member connects to the second positioning portion of the elastic frame, another end of the second elastic supporting member connects to the cover plate; the first and second elastic supporting members locate at two sides of the connecting beam and each keeps a distance from the connecting beam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837